Per Curiam.
Plaintiff, who operated a gasoline service station, brought this action seeking to recover for shortages in gasoline delivered to him by the defendant. The trial court, sitting as the finder of fact, found for the plaintiff and the defendant has appealed.
In cases heard by the court without a jury, findings of fact can be set aside only if they are clearly erroneous. GCR 1963, 517.1. Such is not the situation here. The record contains more than enough evidence to support the trial court’s finding that the plaintiff received less gasoline than he paid for.
Affirmed.